Citation Nr: 9933699	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1995, in which the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's petition to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  The veteran 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability and tinnitus was denied 
by the Board in an August 1990 decision.

2.  The evidence received subsequent to August 1990 is 
relevant to the issue and has not been previously submitted, 
and when reviewed in conjunction with the evidence that had 
been previously submitted is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

4.  The veteran's bilateral hearing loss disability and 
tinnitus are shown to be related to events during his period 
of active service.






CONCLUSIONS OF LAW

1.  The Board's August 1990 decision, wherein the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability and tinnitus was denied, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 
3.104(a) (1999).

2.  The evidence received subsequent to the August 1990 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability and tinnitus.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  Bilateral hearing loss disability and tinnitus were 
incurred during active wartime service.  38 U.S.C.A. § 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1977 RO decision the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus were denied.  This denial was 
confirmed in an August 1977 RO decision, and a March 1978 
decision of the Board.  In an August 1989 RO decision and an 
August 1990 Board decision, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus was once again denied.  In March 1995 
the RO denied the veteran's petition to reopen his claim of 
entitlement to service connection for these disorders and the 
veteran perfected an appeal of this decision.  Therefore, the 
Board's August 1990 decision stands as the last final 
decision on this claim.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, the first determination is 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1999) in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence of record prior to August 1990 consists of his 
service medical records; lay statements from veteran's who 
served with the veteran describing an incident in which the 
veteran's ears were damaged when he was standing next to a 75 
millimeter tank cannon that accidentally went off; lay 
statements from persons who knew the veteran in 1946 and 1949 
who noted his hearing loss at this time proximate to service; 
statements and testimony by the veteran concerning his 
chronic hearing problems since his traumatic incident in 
service; a July 1977 VA audiological examination showing 
bilateral sensorineural hearing loss with tinnitus; and 
several private medical statements also indicating these 
diagnoses.
Subsequent to August 1990 the record contains a buddy 
statement from the veteran's commander in service relating 
the traumatic incident regarding the tank cannon; a September 
1997 VA audiological examination report indicating bilateral 
sensorineural hearing loss with tinnitus with an opinion by 
the examiner that the veteran's bilateral hearing loss was 
secondary to acoustic trauma in service; and a March 1998 
addendum by the examiner indicating that the veteran's 
acoustic trauma was a contributing factor, but that the major 
contributing factor was presbycusis proportional to his age.

Reviewing this evidence, the Board finds that the buddy 
statement, and more importantly, the medical evidence, are 
not duplicative of previously submitted evidence and are not 
cumulative of evidence previously of record, and are, thus, 
new.  In addition, it is material in that it pertains to the 
issue at hand, establishing the onset and etiology of the 
veteran's current bilateral hearing loss disability and 
tinnitus.  Moreover, it is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the veteran has submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus.

Having reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability, the Board 
must consider his claim on a direct basis.  As noted above, 
the threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, a finding of combat is 
not necessary as there is sufficient credible corroborating 
evidence by way of lay statements to establish that the 
veteran experienced acoustic trauma in service when he was 
standing next to a 75 mm tank cannon that accidentally fired.  
Additionally, he has consistently and credibly maintained 
that his hearing was damaged due to his exposure to tank 
cannon firing during service.  The Board finds that the 
testimony and lay statements regarding his exposure to noise 
and acoustic trauma in service are credible and serve to 
establish the in-service incurrence of acoustic trauma 
despite the absence of documentation of this event or 
evidence of hearing loss in the veteran's service medical 
records.  

Moving on, the Board additionally notes that the veteran has 
testified that he has had hearing loss since discharge and 
that he has had decreased hearing upon his return from 
service.  Moreover, he submitted multiple lay statements 
averring that the veteran had hearing loss as early as 1946, 
within one year of discharge.  Additionally, the September 
1997 statement by the VA examiner states that the veteran's 
hearing loss disability is related to his acoustic trauma in 
service, and his revised March 1998 statement maintains that 
the acoustic trauma was a contributing factor.  Thus, the 
medical evidence necessary to establish a causal nexus, for 
well-grounded purposes, between the appellant's in-service 
acoustic trauma and his current bilateral hearing loss 
disability and tinnitus is present.  Finally, the report of 
the September 1997 VA audiometric examination shows the 
presence of tinnitus and bilateral hearing loss disability of 
such severity as to constitute a disability for VA benefits 
purposes under 38 C.F.R. § 3.385 (1999); thus establishing a 
current disability.  

Given the above evidence, the Board finds that the veteran 
has presented a well-grounded claim of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  With regard to entitlement to service connection, 
this requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1998).

As the previous discussion indicates, the veteran has 
established a current disability, and provided credible 
evidence of in-service acoustic trauma due to being in close 
proximity to the firing of a 75 mm tank cannon, thus 
establishing two of the three requirements for a grant of 
entitlement to service connection, in-service incurrence and 
a current disability.  

With regard to a nexus between the veteran's current 
disability and his in-service acoustic trauma, although 
service medical records do not indicate the presence of a 
hearing disability at discharge, the veteran has presented 
credible testimony as to the continuity of his symptoms of 
hearing loss and tinnitus, a symptom that he and his family 
and friends, as lay persons, are competent to report on.  
Additionally, in this regard, there is no evidence of 
intercurrent noise exposure since none of the veteran's 
pre/post-service employment involved exposure to loud noises.  
He worked on a farm after discharge from service.  Moreover, 
despite the lack of treatment of record, "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Id.  While the lack of evidence of 
treatment may bear on the credibility of the evidence, id., 
in this case, the veteran has been deemed credible, and the 
evidence has corroborated the veteran's reports of the in-
service incurrence of his acoustic trauma.  

Moreover, the most recent VA examiner noted in September 1997 
that the veteran's bilateral hearing loss disability was due 
to his acoustic trauma in service.  In the March 1998 
addendum the examiner revised this opinion, but maintained 
that the acoustic trauma was "some contributing factor" 
although finding that "presbycusis proportional to his age 
was a major contributing factor."  The examiner goes on to 
add that it is impossible to "quantitatively differentiate 
how much each factor is contributing to the hearing loss."

In light of the above, the Board finds that the evidence is 
in equipoise as to whether there is a reasonable basis for 
concluding that the veteran's current bilateral hearing loss 
disability and tinnitus are due to his acoustic trauma during 
service, or whether such trauma at least contributed to the 
disability at issue.  Furthermore, the Board finds that to 
further delay reaching a final decision in this case in order 
to try to obtain another medical opinion regarding this 
matter would not be in the best interest of the veteran.  
Accordingly, granting the veteran the benefit of all 
reasonable doubt in the evaluation of his claim, the Board 
concludes that the evidence of record establishes that his 
current hearing loss disability and tinnitus are related to 
his in-service exposure to noise when a 75 mm tank cannon 
fired near his head.  Therefore, the veteran's claim of 
entitlement to service connection of bilateral hearing loss 
disability and tinnitus is granted.

The Board notes that the veteran attended a June 1999 hearing 
before a member of the Board sitting at the RO.  
Unfortunately, the tape of that hearing was faulty and a 
transcript of that hearing is not available.  However, based 
on the Board's decision to grant his claim of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus, the Board finds that the veteran was not prejudiced 
by the fact that his hearing testimony was not available for 
review, although the reviewing Board member was able to 
resort to notes he made during the hearing.  Additionally, 
based on the decision to grant the claim, the Board finds 
that the veteran was not prejudiced because the RO was not 
given the opportunity to review the claim on a direct basis 
prior to the Board rendering a decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss disability and tinnitus, the petition to reopen 
that claim is granted.

Entitlement to service connection for bilateral hearing loss 
disability and tinnitus is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

